Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-2008

In Re: Shemonsky
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4499




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Shemonsky " (2008). 2008 Decisions. Paper 515.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/515


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-285                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 07-4499
                                     ___________

                         In Re: MICHAEL R. SHEMONSKY,

                                           Appellant

                             MICHAEL G. OLEYAR, JR.,

                                         Trustee
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 07-cv-01885)
                       District Judge: Honorable Malcolm Muir
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 11, 2008
            Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                          (Opinion filed: September 18, 2008)
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Michael Shemonsky appeals the District Court’s order dismissing his bankruptcy

appeal. In February 2007, Shemonsky filed a Chapter 7 bankruptcy petition in the

Bankruptcy Court for the Middle District of Pennsylvania. On August 29, 2007, the
Bankruptcy Court dismissed the petition for failure to file the required documents, and

Shemonsky filed a notice of appeal to the District Court. By order entered October 23,

2007, the District Court directed Shemonsky to file a brief which conformed with Rule

8010 of the Federal Rules of Bankruptcy Procedure. After Shemonsky filed his brief, the

District Court concluded that the brief did not conform with Rule 8010 and did not assert

any reason to question the order of the Bankruptcy Court. After the District Court

dismissed the appeal, Shemonsky filed a timely notice of appeal from the District Court’s

order.

         We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. Rule 8010 requires that

the brief contain, inter alia, a statement of the issues presented, a statement of the case,

and argument. We have held that Rule 8010 serves the substantive purpose of giving the

District Court notice of the alleged errors in the appealed decision. In re Trans World

Airlines, Inc., 145 F.3d 124, 132 (3d Cir. 1998). Therefore, a District Court has the

discretion to deem an argument waived if it is not presented in compliance with Rule

8010. Id. In his District Court brief, Shemonsky did not present any cognizable

challenges to the Bankruptcy Court order dismissing his case. Likewise, in his brief on

appeal, he does not present any cognizable challenge to the District Court’s order

dismissing his bankruptcy appeal.

         Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by



                                               2
the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6. Shemonsky’s motions to disbar and permanently enjoin Michael G. Oleyar

and to reconsider the Clerk’s January 3, 2008, order are denied.




                                            3